Citation Nr: 0021915
Decision Date: 11/17/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  92-24 891	)	DATE NOV 17, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


ORDER

             The following corrections are made in a decision issued by the Board in this case on August 17, 2000:

Delete:                                                 ORDER

Entitlement to service connection for carpal tunnel syndrome is granted.

Add:                                                    ORDER

Entitlement to service connection for carpal tunnel syndrome is denied.


		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



Citation Nr: 0021915	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  92-24 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for residuals of a tracheostomy, treatment rendered by the 
Department of Veterans Affairs (VA) during hospitalization 
from October to November 1993.

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for a left shoulder disability as a result of VA 
hospitalization in December 1992.

3.  Entitlement to service connection for carpal tunnel 
syndrome (right arm and hand disability), claimed as 
secondary to service-connected cervical strain with 
arthritis.

4.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain with arthritis for the period from July 
12, 1990 to June 27, 1991. 

5.  Entitlement to an initial rating in excess of 20 percent 
for cervical strain with arthritis, from June 28, 1991. 

6.  Entitlement to a rating in excess of 10 percent for 
arthritis of the thoracic (dorsal) spine. 

7.  Entitlement to a rating in excess of 40 percent for 
arthritis of the lumbar spine with weakness of the right leg 
and right foot. 

8.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from November 1950 to May 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the VA Regional Office (RO) 
in Cleveland, Ohio.  In September 1994 and January 1999, the 
Board remanded the matter to the RO for additional 
development, and it has now been returned for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the evidence indicates that the 
veteran incurred no additional disability as a result of the 
tracheostomy performed during the period of VA 
hospitalization from October 1993 to November 1993.

3.  According to a VA medical opinion, the veteran incurred 
an additional left shoulder disability as a result of VA 
hospitalization in December 1992.

4.  The claim for service connection for carpal tunnel 
syndrome (right hand and arm disability) is not plausible.  

5.  For the period from July 12, 1990 to June 27, 1991, the 
veteran's cervical strain with arthritis was manifested by 
mild limitation of motion and subjective complaints of pain; 
the credible and probative evidence does not show that his 
cervical spine disability was productive of moderately 
limited cervical spine motion, ankylosis of the cervical 
spine, a fractured cervical vertebra, or intervertebral disc 
syndrome of the cervical spine.

6.  Since June 28, 1991, the veteran's cervical strain with 
arthritis has been manifested by moderate limitation of 
motion and subjective complaints of pain; the credible and 
probative evidence does not show that his cervical spine 
disability is productive of severely limited cervical spine 
motion, ankylosis of the cervical spine, a fractured cervical 
vertebra, or intervertebral disc syndrome of the cervical 
spine.

7.  The veteran's arthritis of the thoracic spine is 
manifested by limited motion and subjective complaints of 
pain; the credible and probative evidence does not show that 
his service-connected thoracic spine disability includes 
residuals a fractured vertebra or is manifested by ankylosis 
or intervertebral disc syndrome of the thoracic spine.

8.  The veteran's arthritis of the lumbar spine with weakness 
of the right leg and foot is manifested by pain and limited 
motion in the lumbar spine; there is no credible and 
probative evidence that the service-connected lumbar spine 
disability is productive of pronounced lumbar intervertebral 
disc syndrome, a fractured lumbar vertebra, or unfavorable 
ankylosis of the lumbar spine.

9.  Since the initial award of service connection, the 
veteran's right knee disability has been manifested by 
arthritis, limited motion, and pain; the credible and 
probative evidence does not show that his service-connected 
right knee disability includes dislocation of the semilunar 
cartilage or is productive of recurrent subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of a tracheostomy are not met.  38 U.S.C.A. §§ 
1151, 5107(b) (West 1991); 38 C.F.R. § 3.358 (1997).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a left shoulder disability are met.  38 U.S.C.A. §§ 1151, 
5107(b) (West 1991); 38 C.F.R. § 3.358 (1997).

3. The claim for service connection for carpal tunnel 
syndrome (right hand and arm disability) is not well-
grounded.  38 U.S.C.A. § 5107.

4.  For the period from July 12, 1990 to June 27, 1991, the 
criteria for a rating in excess of 10 percent for cervical 
strain with arthritis were not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5290 (1999).

5.  For the period from June 28, 1991, the criteria for a 
rating in excess of 20 percent for cervical strain with 
arthritis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5290 (1999).

6.  The criteria for a rating in excess of 10 percent for 
arthritis of the thoracic (dorsal) spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5290 (1999).

7.  The criteria for a rating in excess of 40 percent for 
arthritis of the lumbar spine with weakness of the right leg 
and right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1999).

8.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met during any 
period since the effective date of the grant of service 
connection for that disability.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran's service medical records show that in November 
1951, he sought treatment for pain in the area of the left 
dorsal spine radiating under the angle of the scapula; he 
claimed that his pain was more pronounced with bending and 
deep breathing.  Physical examination and X-ray films showed 
no evidence of lung, rib, or spine pathology.  The diagnosis 
was fibrositis.  

In June 1952, following his separation from service, the 
veteran filed a claim of service connection for arthritis of 
the back.  His application is silent for complaints of a 
disability of the right arm and hand.  In connection with his 
claim, he was afforded a VA medical examination in September 
1952 at which he reported pain in the left subscapular area.  
The diagnosis was mild fibrositis, left dorsal area.  Also 
noted was a faint, well-healed, asymptomatic scar of the 
right thumb, reportedly a residual of an in-service shell 
fragment wound.  

By September 1952 rating decision, the RO granted service 
connection for fibrositis of the left dorsal area and a shell 
fragment wound scar of the right thumb.  Noncompensable 
ratings were assigned for both disabilities.  Thereafter, the 
veteran submitted VA outpatient treatment records dated from 
October 1952 to January 1953, showing that he had been seen 
for symptoms referable to arthritis of the dorsal spine.  By 
February 1953 rating decision, the RO increased the rating 
for the veteran's dorsal spine disability to 10 percent.  

In September 1966, the veteran filed a claim for an increased 
rating for his dorsal spine disability and further claimed 
that his back pain now radiated to the lumbar spine area.  In 
connection with his claim, he was afforded a VA orthopedic 
examination in November 1966 at which X-ray evidence of 
slight hypertrophic changes in the bodies of the lumbar 
vertebrae was noted.  

By January 1967 rating decision, the RO recharacterized the 
veteran's back disability as arthritis of the dorsal and 
lumbar spine.  A 10 percent disability rating was assigned 
and the veteran appealed the RO's determination, arguing that 
his back symptoms were more severe than indicated by the 10 
percent disability rating.  By decision in June 1968, the 
Board upheld the RO's decision, determining that a rating in 
excess of 10 percent for the veteran's dorsal and lumbar 
spine disability was not warranted.

In February 1990, the veteran again requested an increased 
rating for his back disability.  In support of his claim, the 
RO obtained VA outpatient treatment records dated from August 
1988 to April 1990 showing treatment for a host of conditions 
including marked, longstanding obesity, hypertension, and 
degenerative joint disease of the cervical and lumbosacral 
segments of the spine.  In February 1990, the veteran 
complained of, inter alia, pain in the left side of the 
throat in the area of the Adam's apple.

In May 1990, the veteran was afforded a VA medical 
examination at which he reported excruciating pain in all of 
his joints, including his neck and back.  He also reported 
chronic spasm in his throat, which he indicated occurred once 
every two days.  He stated that he had been previously 
evaluated for this condition, but that no cause could be 
found.  On examination, the oropharynx was within normal 
limits.  The diagnoses included "throat spasm," cause 
undetermined.  

By November 1990 rating decision, the RO increased the rating 
for the veteran's dorsal and lumbar spine disability to 20 
percent, effective from March 15, 1990.  

In June 1991, the veteran again submitted a claim for an 
increased rating for his service-connected disabilities.  In 
support of his claim, he submitted VA outpatient treatment 
records dated from August 1988 to May 1991.  These records 
show continued treatment for numerous medical conditions, 
including lumbar spine pain and dysphagia of unknown 
etiology.  In August 1989, he reported difficulty swallowing 
and indicated that this was an "old problem."  In January 
1990, an orthopedic consultation for low back pain revealed 
that the veteran was neurologically intact in the upper and 
lower extremities.  In May 1990, the veteran reported pain on 
turning his head to the left; physical examination showed 
that there was mild limitation of lateral motion of the 
cervical spine.  In November 1990, range of motion of the 
cervical spine was normal and the veteran denied pain.  

In May 1990, the veteran complained of left sided neck pain 
radiating to the back of the neck and tingling in the fingers 
on the right.  Electromyography (EMG) testing revealed mild, 
bilateral median nerve neuropathy distal to wrists consistent 
with carpal tunnel syndrome, right greater than left.  In 
June 1990, the veteran again complained of back and neck 
pain.  At that time, straight leg raising was negative and 
motor strength was 5/5; the assessment was vascular 
claudication rule out disc disease or stenosis.  In October 
1990, he again complained of pain in the neck and low back.  
Examination showed that straight leg raising was negative and 
motor strength was 5/5; the assessment was degenerative joint 
disease at L5.  

In April 1991, the veteran reported increased aching in his 
knees, back, elbows, and neck.  It was noted that X-ray 
examination had shown moderate cervical spine arthritis with 
disc space narrowing, and early, mild degenerative joint 
disease in both knees.  In May 1991, the veteran reported 
continued pain in the low back.  Straight leg raising was 
negative and there was decreased sensation in the L4-5 
distribution.

The veteran was afforded another VA medical examination in 
September 1991 at which he reported continued low back and 
neck pain, right leg numbness, bilateral knee pain and 
weakness, and pain and numbness in both elbows and wrists.  
On physical examination, the back was tender and sore 
throughout, although there was no significant deformity.  The 
veteran could forward flex to 80 percent, extend to neutral, 
and bend and rotate to 10 degrees.  Straight leg raising was 
negative and strength and sensation were intact.  The final 
diagnosis was arthritis in the dorsal and lumbar spine.

By October 1991 rating decision, the RO confirmed and 
continued the 20 percent rating for the veteran's dorsal and 
lumbar spine disability.  The veteran appealed the RO's 
determination, arguing that a rating in excess of 20 percent 
was warranted.  In addition, he claimed entitlement to 
service connection for a cervical spine disability, as well 
as disabilities of the right leg, foot, and knee, stating 
that his treating physicians had advised him that these 
conditions were "a direct result of my service connected 
arthritis of the back."  

The RO thereafter obtained VA outpatient treatment records 
dated from June 1990 to June 1992.  These records show that 
the veteran received continued treatment for complaints of 
back pain.  In April 1992, he was seen for spasms and aching 
in his throat.  In June 1992, he indicated that he felt that 
physical therapy was helping his chronic low back pain; he 
denied bladder or bowel symptoms.  

On VA medical examination in April 1992, the veteran claimed 
that he had injured his back, neck and right knee in service.  
He reported that since that time, he had had chronic pain, 
including neck pain which occasionally radiated to the right 
arm with paresthesia.  The veteran indicated that he 
currently used a cane to assist in ambulation and that 
prolonged standing, walking, or squatting resulted in 
increased back and leg problems.  On objective examination, 
there was some tenderness, but no deformity of the spine.  
Range of motion testing of the cervical spine showed rotation 
to 35 degrees and flexion and extension to 25 degrees.  
Neurologically, reflexes and strength were equal in the upper 
extremities, with a little bit of decreased sensation in the 
right arm and hand.  The low back also showed pain on motion.  
Straight leg raising was negative.  Reflexes in the lower 
extremities were 2+ and equal, and strength and sensation 
were intact.  Examination of the right knee showed range of 
motion from 20 degrees of extension to 120 degrees of 
flexion.  There was no instability or effusion.  The final 
diagnoses were chronic cervical and lumbosacral strain, rule 
out arthritis, and arthritis of the right knee and right 
foot.

By July 1992 rating decision, the RO granted service 
connection for cervical strain with arthritis and assigned an 
initial 10 percent rating thereto, effective from July 12, 
1990.  In addition, the RO recharacterized the veteran's back 
disability as arthritis of the dorsal and lumbar spine with 
limitation of motion, weakness of the right leg and foot, and 
arthritis of the right knee.  The 20 percent rating for that 
disability was confirmed and continued.  

Subsequent VA outpatient treatment records show that in 
August 1992, the veteran sought treatment for a circular mole 
on his right shoulder.  In November 1992, he indicated that 
the mole had grown in size in recent months after his 
shoulder was traumatized.  A biopsy was performed and 
revealed melanoma. In December 1992, the veteran was 
hospitalized at a VA facility where he underwent a wide 
excision, down to the fascia, of malignant melanoma of the 
left shoulder.  He was discharged to home from the hospital 
the day following surgery and was instructed to participate 
only in light activity with minimal use of the left arm in 
terms of extension or adduction of the shoulder.  

Additional VA outpatient treatment records show that on 
follow-up examination, the surgical incision was noted to be 
healing; no other complaints or abnormalities were 
identified.  In January 1993, the veteran sought treatment 
for low back pain, numbness in the right lower extremity, and 
bilateral knee pain.  No complaints pertaining to the left 
shoulder were recorded at that time.  In February 1993, the 
veteran's left shoulder was examined; the only finding noted 
was a well healed scar.  In March 1993, the veteran began an 
overall body conditioning program using water aerobics for 
the purposes of losing weight and increasing strength, 
flexibility, and range of motion of his legs, back and left 
shoulder.  In September 1993, the veteran indicated that his 
left shoulder pain had decreased from a 9 to a 2 or 3 on a 
pain scale of 1 to 10; he described his pain as "minimal."  
The physical therapist noted that he had full range of 
motion.  

In October 1993, the veteran sought treatment for a "swollen 
gland" on the right side of the face and neck.  He was 
determined to have a buccal space abscess and was 
hospitalized later that month for incision and drainage of 
the abscess and removal of infected teeth.  During the 
procedure, a prophylactic tracheostomy was performed.  The 
hospitalization report noted that the veteran was "a very 
obese gentleman, and the tracheostomy was performed with an 
extreme amount of difficulty."  Following the procedure, the 
veteran was taken to the intensive care unit in stable but 
critical condition.  He was maintained in the intensive care 
unit for five days to monitor his airway with a new trach.  
The swelling started to resolve at day number 3 and there was 
marked resolution by day number 7.  At that time, his trach 
was changed to an uncuffed tube; the veteran reportedly 
tolerated the procedure well and was able to eat at that 
point without difficulty.  Thereafter, the veteran was 
decannulated and local care to the stoma site resulted in an 
almost complete closure at the time of discharge.  

On follow-up examination in January 1994, a history of a neck 
abscess of dental origin requiring tracheostomy was noted.  
The veteran had a persistent tracheocutaneous fistula, but no 
new complaints.  On examination, the site was well healed and 
the veteran was noted to be "doing well;" he was advised to 
seek follow-up care as needed.

In January 1994, the veteran sought treatment for left 
shoulder pain; the assessment was probable nerve impingement 
syndrome.  In April 1994, the examiner noted that the veteran 
was followed for left shoulder impingement syndrome, 
bilateral arthritis of the knees, and lumbosacral spine pain.  
The veteran indicated that there had been no change in these 
conditions; he stated that he was happy with conservative 
management of his symptoms.  He also complained of right foot 
pain and indicated that his toes were "curling up."  The 
assessment was right hallux valgus and claw toe of number 2.  
Orthotic shoes were prescribed.  

In September 1994, the veteran filed claims for benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of a 
tracheostomy and a left shoulder disability.  With respect to 
his left shoulder, the veteran claimed that immediately 
following his December 1992 surgery for melanoma, he was 
being transferred from a gurney by two nurses or hospital 
volunteers when he heard a "ripping sound" in his left 
shoulder.  He claimed that he had experienced left shoulder 
since that time.  Regarding residuals of a tracheostomy, the 
veteran claimed that he had developed various symptoms which 
he felt were related to the procedure, including trouble 
projecting his voice, pain in the left side of his throat, 
and trouble swallowing.

Thereafter, the RO obtained additional VA outpatient 
treatment records showing that the veteran had been seen in 
September 1994 for a host of complaints, including cramps in 
the arch of the right foot and right lateral thigh numbness 
and tingling.  A history of heart disease, hypertension, and 
gout was noted.  On physical examination, the veteran's trach 
site was well healed with no drainage.  Later that month, he 
reported that his right foot symptoms had improved with 
orthotic shoes.  The impression was right hallux valgus, not 
interested in surgery.

In September 1994, the Board remanded the case to the RO for 
additional development of the evidence, including a medical 
examination to determine the nature and extent of the 
veteran's service-connected musculoskeletal disabilities.  A 
review of the record indicates that the development requested 
by the Board in its remand has been completed to the extent 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the Board's remand instructions, in November 
1994, the veteran underwent VA medical examination at which 
he complained of constant pain in both knees with any type of 
prolonged walking, standing, sitting, or bending.  He also 
complained of constant left shoulder pain with any type of 
lifting.  On examination, the veteran could not rise on his 
heels and toes or squat secondary to knee, back, and neck 
pain.  Crepitation was present in the right knee, but there 
was no effusion or instability.  Muscle strength in the right 
knee was decreased compared to the left at grade IV out of V, 
but there was no muscle atrophy noted.  Range of motion 
testing of the right knee showed extension to 20 degrees and 
flexion to 120 degrees.  X-ray examination showed arthritis 
of the left shoulder and both knees, especially on the left.

On VA examination of the spine in November 1994, the veteran 
reported pain in the neck and back for the past 40 to 50 
years.  He also claimed to have tenderness and muscle spasm 
in the neck.  On objective examination, there was tenderness 
and mild spasms present over the lumbosacral spine.  Range of 
motion testing of the lumbar spine showed forward flexion to 
50 degrees, backward extension to 20 degrees.  Lateral 
flexion and rotation was to 20 degrees, bilaterally, and the 
veteran experienced mild to moderate pain at times with the 
above movements.  Examination of the cervical spine showed 
tenderness around the spine and trapezius muscles.  Range of 
motion testing showed forward flexion to 25 degrees, 
backwards extension to 20 degrees, lateral flexion to 20 
degrees, bilaterally, and rotation to 15 degrees on the left 
and 20 degrees on the left.  X-ray examination showed 
arthritis of the lumbosacral and cervical spines.  X-ray 
examination of the dorsal spine showed advanced arthritis 
with kyphosis.  The diagnosis was chronic cervical and 
lumbosacral strain with arthritic changes and limitations of 
motion.

On VA neurological examination in November 1994, the examiner 
outlined the veteran's recent medical history, noting that he 
had been treated for pain in multiple joints, as well as 
hypertension, gout, and obesity.  The veteran's subjective 
complaints included low back pain radiating to both lower 
extremities, predominately to the right leg.  The veteran 
also reported "excruciating" pain in the neck, tingling of 
three fingers in both hands, and cramping in the right leg.  
On objective examination, range of motion testing of the 
cervical spine showed flexion to 15 degrees and extension to 
5 degrees.  The veteran claimed that he could not perform 
lateral flexion or rotation due to pain.  Examination of the 
lumbar spine showed flexion to 15 degrees and extension to 10 
degrees.  Again, the veteran had difficulty in performing 
lateral flexion and rotation.  Straight leg raising was 
negative bilaterally, but the veteran claimed to have marked 
pain in the right knee and right hip.  On motor and sensory 
nerve examinations of the upper and lower extremities, 
strength was 3/5 in all upper extremities, reflexes were 1+, 
and there was blunting of sensation in all fingers.  Tinel's 
and Phalen's signs were negative.  In the lower extremities, 
strength was 2/5 and deep tendon reflexes were 2+.  There was 
hypesthesia to pin prick in the distribution of L4, L5, and 
S1 in both feet.  Babinski's test was negative bilaterally 
and the bulk and tone of the muscles in both upper and lower 
extremities was normal.  The diagnosis was arthritis of the 
lumbosacral spine with limitation of motion and no 
radiculopathy.  The examiner indicated that the veteran had a 
low tolerance for pain which accounted for the weakness noted 
in the extremities as the veteran was unable to perform all 
movements.  Also diagnosed was bilateral carpal tunnel per 
EMG and cervical strain with limitation of motion.  

By July 1995 rating decision, the RO increased the rating for 
arthritis of the lumbar spine with weakness of the right leg 
and right foot from 20 percent to 40 percent, increased the 
rating for cervical strain with arthritis from 10 percent to 
20 percent, assigned a separate 10 percent rating for the 
dorsal spine disability and a separate 10 percent rating for 
arthritis of the right knee.  In the same rating decision, 
the RO denied entitlement to service connection for right arm 
and hand condition secondary to service-connected cervical 
strain with arthritis.  All ratings were effective from June 
28, 1991, the date of receipt of the veteran's claim.  The RO 
addressed each of those issues in a supplemental statement of 
the case, and the veteran continued his appeal, disagreeing 
with each of the assigned ratings.  He also disagreed with 
and perfected his appeal regarding the denial of service 
connection for right arm and right hand disability secondary 
to cervical strain with arthritis.  

Subsequent VA outpatient treatment records show that the 
veteran continued to receive treatment for his numerous 
disabilities and medical conditions, including participating 
in aquatic therapy for his obesity and musculoskeletal 
disabilities.

On VA medical examination in October 1995, the veteran 
presented with continued complaints of chronic pain in the 
knees, shoulder, and back.  He also reported numbness and 
tingling in both feet.  The examiner noted that the veteran 
had carpal tunnel syndrome manifested by pain and stiffness 
in both wrists and that his past medical history was 
significant for hypertension, degenerative joint disease, 
gout, and melanoma surgery of the left shoulder.  It was 
further noted that the veteran had had a tracheostomy two 
years prior and that the tracheostomy site was now closed 
off.  In that regard, the veteran reported symptoms of a sore 
throat, raspy voice, and sputum production.  

On objective examination, there were well healed scars of the 
left shoulder, at the site of the tracheostomy, and on the 
right thumb.  The veteran had excellent range of motion of 
both knees, shoulders and arms.  Motor strength was 5/5 in 
the upper and lower extremities.  Cranial nerves II to XII 
were intact throughout.  Deep tendon reflexes were 1+ in the 
upper extremities and absent in the lower extremities.  
Babinski's was down going.  The diagnoses were degenerative 
joint disease with extensive osteoarthritis involving the 
dorsal, lumbar, and cervical spine, bilateral knees, and 
possibly the shoulder.  Also diagnosed was gout, 
hypertension, bilateral carpal tunnel syndrome, status post 
melanoma surgery of the left shoulder, and status post 
tracheostomy.

On VA orthopedic examination in November 1995, the veteran 
reported pain, soreness, and limited motion in the left 
shoulder since 1992.  He also claimed to have had right and 
left knee swelling for years.  On objective examination, 
there was no swelling, deformity, or limitation of movement 
of the left shoulder.  Likewise, there was no swelling, 
tenderness, or deformity of either knee.  Right knee flexion 
was to 45 degrees.  X-ray examination revealed minimal 
arthritis in the left shoulder and severe degenerative 
arthritis in both knees.  The diagnoses were arthritis of the 
knees and left shoulder.  

On VA examination of the spine in November 1995, the veteran 
reported low back and cervical spine pain since 1992.  On 
objective examination, there were no postural abnormalities 
or fixed deformity.  The veteran had no tenderness in the 
musculature of the back.  Range of motion of the lumbar spine 
showed forward flexion to 30 degrees, backwards extension to 
zero degrees.  Rotation to the left and right was to 10 
degrees.  There was some objective evidence of pain on 
motion.  X-ray examination showed minimal arthritis of the 
lumbosacral spine and arthritis of the cervical spine with 
very minimal scoliosis.

On VA neurological examination in November 1995, the veteran 
reported low back pain since diving "into a foxhole head 
first."  He also claimed that his pain radiated down both 
legs and that he had weakness and loss of feeling in both 
legs.  Finally, he claimed that he could only walk 50 feet 
and that his legs gave out on him while walking, causing him 
to fall.  On objective examination, propulsion was moderately 
impaired and balance was mildly impaired.  There was no foot 
drop.  The veteran had mild weakness while standing on his 
toes and heels bilaterally.  Right knee flexion and extension 
was 50 percent of normal.  There was no hypesthesia on the 
lower extremities or either foot.  Patellar reflexes were 
bilaterally hypoactive.  The diagnosis was residual back 
injury with limitation of motion, gait impairment, and 
subjective complaints of radiculopathy and weakness, but with 
grossly negative sensory findings.  

In December 1995, an individual contacted the RO to report 
that the veteran only wore back and knee braces when 
reporting for examination at a VA facility.  The individual 
indicated that the veteran otherwise "partied" and acted 
normally, apparently free from pain.  

In October 1996, the veteran testified at a hearing at the 
RO.  He described the details of his claimed left shoulder 
injury following surgery for melanoma.  He also claimed that 
since his tracheostomy, he had developed numerous symptoms 
including difficulty swallowing, raspiness of his voice, 
muscle spasms, and difficulty projecting his voice.  He 
claimed that one private doctor advised him that he had scar 
tissue at the site and that a VA neurologist who examined him 
said that a vocal cord might have been pushed and a nerve 
might have been disturbed during the tracheostomy.  

VA outpatient treatment records, dated from April 1996 to 
December 1997 show that the veteran was seen on a regular 
basis for a variety of conditions, including low back, neck, 
shoulder, and knee pain.  In pertinent part, these records 
show that in September 1996, the veteran claimed that he had 
been having trouble projecting his voice and swallowing since 
his tracheostomy.  Physical examination showed a normal 
larynx, minimal scarring, and no evidence of masses or any 
obstruction.  In September 1997, he sought treatment for 
dysphagia and slurring of speech which he attributed to his 
tracheostomy.  A CT scan of the head was negative.  Physical 
examination failed to reveal any pathology; the impression 
was chronic dysarthria, secondary to local trauma and a 
neurological consultation was recommended.  A subsequent 
neurology examination failed to reveal any pertinent 
neurological abnormalities; the neurologist speculated that 
the veteran's symptoms could be secondary to local throat 
pathology, questionably irritation from tracheostomy scar.  
Follow-up was recommended.  On follow-up in October 1997, the 
veteran's symptoms were attributed to gastroesophageal reflux 
disease and questionable myasthenia gravis or other 
neurological disorder.  

In October 1997, the veteran underwent VA medical examination 
at which he reported pain in the neck and back, as well as 
numbness and weakness in both arms and the left leg.  On 
objective examination, the veteran had no demonstrable muscle 
spasm of the cervical, dorsal, or lumbar paravertebral 
muscles.  Palpation of the upper dorsal muscles caused 
radiation of pain to the left side of the neck and the left 
side of the back of the head.  The cervical curvature was 
absent because of forward flexion of the neck.  The lumbar 
lordotic curve appeared to be mildly flattened.  Gait was 
marked by moderate impairment of propulsion and mild 
impairment of balance.  No limp was noted nor was there any 
foot drop.  The was mild weakness noted on standing on the 
toes and heels bilaterally.  Active movement against 
resistance was normal in both lower extremities at all 
joints.  Pain sensation was normal in both upper and lower 
extremities.  Manometer reading of the right grip showed 80 
pounds of force and left grip showed 43 pounds of force.  
Reflexes in the upper extremities were bilaterally 1+ and 
equal.  Patellar reflexes were 2+ on the left side and 1+ on 
the right.  Achilles were bilaterally hypoactive.  The 
diagnosis was cervical strain with residual left arm 
weakness, left grip weakness, absent cervical lordotic curve.  
The examiner again indicated that residual arthritis was 
present in the lumbar spine with mild flattening of the 
lordotic curve and impaired gait but without muscle spasm.

On VA orthopedic examination in October 1997, physical 
examination of the lumbar spine showed no deformity, muscle 
tenderness, or spasm.  The veteran was able to ambulate 
fairly well but used a cane due to arthritis of both knees.  
Leg raising test was positive and superficial reflexes were 
normal.  There were no paresthesias and range of motion of 
the lumbar spine showed forward flexion to 50 degrees, 
extension to 10 degrees, lateral flexion to 20 degrees, and 
rotation to 35 degrees.  The diagnosis was no abnormality 
found of the lumbar spine except for degenerative arthritis 
on X-ray.  With respect to the dorsal spine, the veteran 
claimed to have pain in that area.  The examiner described 
the veteran's complaints of pain as "vague," noting that at 
times, the veteran pinpointed his pain at the middle of the 
dorsal spine and at times he pointed to the top of the dorsal 
spine.  On physical examination, there was no deformity of 
the dorsal spine and the paravertebral muscles were nontender 
with no indication of muscle spasm.  The veteran was able to 
bend from zero to 50 degrees with some pain.  The examiner 
indicated that there was no abnormality found on physical 
examination of the dorsal spine except for arthritis with 
kyphosis on X-ray examination; he concluded that there were 
no symptoms separately attributable to the dorsal spine 
except for slight limitation of motion with no tenderness.  
Regarding the cervical spine, the veteran claimed that he had 
developed excruciating pain in the anterior part of the neck 
radiating to the back part of the neck since the December 
1992 tracheostomy.  On physical examination, there was a 
benign, nontender tracheostomy scar.  There was no soreness 
on the paravertebral cervical spine or neck muscles and there 
was no muscle spasm.  There was slight limitation of movement 
of the cervical spine; forward flexion was from zero to 30 
degrees, backwards extension was from zero to 25 degrees, 
lateral flexion was from zero to 30 degrees, and rotation was 
from zero to 40 degrees.  X-ray examination showed advanced 
degenerative osteoarthritis of the cervical spine with 
minimal right scoliosis.  The diagnosis was no abnormality 
found on cervical spine examination except for slight 
limitation of movement.  

In November 1997, the veteran was seen in the neurology 
clinic in connection with his complaints of, inter alia, 
dysarthria and slurring of speech off and on since August 
1997.  He also reported neck pain with bilateral arm 
tingling.  The impressions were dysarthria, questionably 
related to tracheostomy or nerve injury, bilateral upper 
extremity numbness and sensory pain secondary to degenerative 
joint disease, and back pain with right lower extremity L5 
sensory distribution, questionably spinal stenosis.

At his December 1997 hearing, the veteran testified regarding 
his current symptomatology.  With respect to his claim for a 
rating in excess of 40 percent for arthritis of the lumbar 
spine with weakness of the right leg and right foot, he 
stated that he had continuing problems with leg numbness and 
stated that he could feel his toes "curling up."  He also 
claimed that his legs were so weak so as to prevent him from 
ambulating regularly.  The veteran testified that he 
regularly attended pool therapy for his back, shoulder, neck, 
knee and "the whole ball of wax."  He also claimed that he 
had muscle spasms in his neck.  With respect to his thoracic 
spine, the veteran indicated that there was "always a 
pressure" and tension in the area.  Regarding his right arm 
and hand condition, he claimed that it was part and parcel of 
his cervical spine disability.  The veteran also testified 
about problems he claimed to have experienced since the 
tracheostomy, including difficulty swallowing, raspiness of 
his voice, muscle spasms and difficulty projecting his voice.  
He stated that that a VA neurologist who examined him in 
September or October 1997 said that a vocal cord might have 
been pushed and a nerve might have been disturbed during the 
tracheostomy.  Regarding his left shoulder disability, the 
veteran claimed that he had heard a ripping sound in his left 
shoulder when he was being transferred from a gurney.  He 
stated that he had had left shoulder trouble since that time, 
including deep pain, weakness, and an inability to move his 
arm.  He claimed that prior to the surgery he had had no 
trouble with his shoulder and that during physical therapy 
following the surgery he realized that his arm had not 
returned to normal.

On VA medical examination in September 1998, the veteran 
reported pain in the right foot due to arthritis.  He 
indicted that he had pain and soreness with walking and 
standing.  He denied flare-ups.  On physical examination, 
there were no obvious deformities, no flat foot, no hammering 
or clawing of the toes, no calluses.  There was a little bit 
of generalized swelling in the leg, but the veteran was 
retaining some fluid.  Other than some generalized pain to 
the foot, there were no other problems.  The diagnosis was 
arthritis of the right foot.  The examiner concluded that his 
right foot arthritis was likely due to altered gait from his 
multiple spinal and joint problems.  In addition, the 
examiner concluded that the veteran's left knee arthritis was 
likely due to or aggravated by his other service-connected 
disabilities.

By October 1998 rating decision, the RO granted service 
connection for arthritis of the left knee and arthritis of 
the right foot.  Separate 10 percent ratings were assigned 
for each disability.  

VA outpatient records show that when seen at a neurology 
clinic in November 1997, the veteran complained of neck pain 
with bilateral arm tingling.  After examination, the 
impression included bilateral upper extremity numbness, right 
greater than left, C5, C6 sensory pain secondary to 
degenerative joint disease.  A March 1998 EMG study revealed 
bilateral carpal tunnel syndrome, moderately severe on the 
right and moderate on the left, with no evidence of cervical 
radiculopathy or plexopathy.  

On VA medical examination in May 1999, the veteran reported 
that he had trouble swallowing food and that on rare 
occasions he sometimes coughed while eating.  He denied a 
sensation of choking.  X-ray examination showed no pathology 
of the esophagus.  On physical examination, the veteran was 
able to swallow food well and his mouth appeared normal.  
There was no swelling, tenderness, inflammation or other 
residual of the extraction of the infected tooth.  There was 
also no weakness of the oropharyngeal muscle or speech 
abnormality.  A barium swallow test was performed for 
diagnostic purposes and revealed no abnormalities.  The 
diagnosis was history of tracheostomy and removal in 1993 
with no effect on speech or swallowing.  In addition, the 
examiner indicated that the veteran's complaints of muscle 
soreness were unrelated to his tracheostomy.

On VA scar examination in May 1999, the veteran reported a 
history of excision of a melanoma on his left shoulder.  
There was a residual 3 inch scar which was slightly depressed 
and hyperpigmented, but there was no tenderness.  The scar 
did not produce any functional deformity.  Also noted was a 
residual tracheostomy scar on the anterior neck which was 
described as superficial, nontender and productive of no 
functional impairment.  The diagnosis was residual benign 
scar, left shoulder, left anterior thigh and anterior neck.

On VA spine examination in May 1999, the veteran reported 
chronic problems with arthritis in the cervical, thoracic, 
and lumbar segments of his spine.  He described gradually 
worsening pain, occasional flare-ups with changes in the 
weather, position, and use, as well as generalized weakness, 
stiffness, fatigability, and lack of endurance.  On objective 
examination, the veteran could ambulate using a cane and 
raise onto his toes and heels holding on for support.  He had 
generalized tenderness and pain to palpation of the cervical, 
dorsal and lumbar spine with muscle tenderness and spasms of 
the trapezius.  There was a bit of increased kyphosis of the 
upper dorsal spine and pain throughout ranges of motion.  
Range of motion of the cervical spine showed rotation to 30 
degrees, flexion and extension to 30 degrees.  The 
dorsolumbar spine showed forward flexion to 65 degrees, 
extension to neutral, bending and rotation to 20 degrees.  X-
ray examination showed minimal degenerative arthritic changes 
of the lumbosacral spine, minimal to moderate degenerative 
changes of the cervical spine, moderate degenerative 
arthritis of both knees, and minimal degenerative arthritis 
of the dorsal spine with marginal spur formation and bridging 
and minimal anterior wedging of some of the mid and lower 
dorsal vertebral bodies.  The diagnosis was arthritis of the 
cervical, dorsal and lumbar spine with right and left 
radiculopathy.  The examiner indicated that there were 
significant functional limitations noted on examination and 
that during flare-ups the veteran would have a change in 
function.  

On VA hand examination in May 1999, the veteran claimed that 
he had had a jamming injury to this right thumb in Korea.  He 
denied a wound or bone fracture, but claimed that he had had 
occasional ache and soreness in the right hand with pain on 
repetitive use.  On objective examination, the veteran had 
tenderness in the right thumb.  He had good grip and grasp 
and normal dexterity with the thumb and fingers.  X-ray 
examination showed minimal degenerative arthritic changes of 
some of the interphalangeal joints of both hands.  The final 
diagnosis was residual injury to the right hand with 
arthritis.  The examiner's conclusion was that the veteran's 
right thumb and hand injuries were indeed still a problem.  
The examiner also indicated that the veteran was having 
radicular pain from his neck which would certainly make the 
arm and hand pain worse.  

With respect to the left shoulder, the same examiner 
indicated that the veteran had undergone left shoulder 
surgery in 1992 and that he had reported a straining type 
injury to the left shoulder during transfer in the hospital.  
Since that time, the veteran claimed to have left shoulder 
problems, including pain, soreness, stiffness.  He also 
reported long standing right knee pain and arthritis but 
denied flare-ups.  On physical examination, the right knee 
showed crepitation and pain and tenderness with motion.  The 
veteran had active motion from zero to 110 degrees, and 
passive motion to 120 or 125 degrees.  There was no effusion 
and the knee was stable.  The final diagnoses were arthritis 
of the right knee and strain and tendonitis of the left 
shoulder with arthritis.  The examiner's conclusion was that 
the veteran's left shoulder was "indeed made worse by a 
combination of the hospitalization and melanoma surgery since 
the melanoma surgery was fairly extensive and a bit of a 
straining injury in the hospital to that left shoulder."  
The examiner indicated that these would indeed aggravate any 
underling tendonitis and strain to the left shoulder.

In May 1999, the veteran underwent VA neurological 
examination at which he reported that he sustained a left 
shoulder injury in December 1992 while hospitalized for an 
excision of a malignant melanoma.  The examiner noted that 
there was no documentation of this injury.  In addition, the 
veteran complained of neck and low back pain, radiating to 
both upper extremities and the lateral aspect of the right 
lower extremity.  The examiner noted that the veteran's 
medical history was significant for hypertension, diabetes, 
myasthenia gravis, gout, and bilateral carpal tunnel 
syndrome.  On objective examination, strength was 5/5 in both 
upper extremities.  In the lower extremities, he had give 
way, weakness, bilateral iliopsoas, but could sustain 5/5 
resistance for a few seconds.  Deep tendon reflexes were +1 
in the brachioradialis and +2 in the biceps and triceps.  The 
lower extremities show that he had +2 symmetric in both knees 
and +1 symmetric in both Achilles with down going toes 
bilaterally.  He had +2 pitting edema in both ankles.  
Sensory examination showed a slight decrease in pinprick 
around the ankles.  Joint position and vibration sense were 
intact.  Toe and heel walking was done with difficulty due to 
low back and right knee pain.  The examiner's impression was 
that the veteran had low back pain which was exacerbated by 
his morbid obesity.  He indicated that there was no sign of 
any cervical or lumbosacral radiculopathy.  He indicated that 
there did seem to be a mild peripheral neuropathy, but 
thought it was secondary to the significant edema that may 
have produced a decrease in light touch and pinprick.  He 
indicated that the veteran did have bilateral carpal tunnel 
syndrome.  The examiner scheduled an open MRI and EMG testing 
for further study, but the record indicates that the veteran 
failed to keep the appointment.

EMG testing in May 1999 showed bilateral carpal tunnel 
syndrome, with no evidence of cervical radiculopathy or 
plexopathy.  EMG testing of the lower extremities showed mild 
chronic right L5-S1 radiculopathy; it was also noted that the 
study revealed possible left S1 radiculopathy and that an 
intraspinal lesion such as spinal stenosis should be 
considered.


II.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for residuals of a tracheostomy and a left shoulder 
disability

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability, provided that it is not the result of such 
veteran's own willful misconduct.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.358 (1997).

In determining that additional disability exists, two 
considerations govern.  First, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized.  
38 C.F.R. § 3.358(a).

In determining whether the additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  Third, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  In particular, "necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(b).

At the time the veteran filed his claims for compensation 
under 38 U.S.C.A. § 1151, there was no requirement of fault.  
Subsequently, 38 U.S.C.A. § 1151 was amended to include a 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000); Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 
130 L.Ed. 2d. 462 (1994).  That amendment to 38 U.S.C.A. 
§ 1151 does not apply in this case because the veteran filed 
a claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997.  See VA O.G.C. Prec. No. 40-97 (December 31, 
1997), 63 Fed. Reg. 31263 (1998).  Therefore, the only issue 
before the Board is whether he has suffered additional 
disability as the result of VA hospitalization and medical 
treatment.

Under 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
section 1151, have the initial burden of showing that their 
claim is well grounded.  Jimison v. West, 13 Vet. App. 75 
(1999).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

For a claim to be well grounded under the pre-amendment 
version of 38 U.S.C.A. § 1151, the veteran must provide:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999).  While the veteran is not required to show 
negligence, error in judgment or other fault in the medical 
treatment furnished by VA, see Brown v. Gardner, 115 S. Ct. 
552 (1994), he still has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim under the provisions of 38 U.S.C.A. 
§ 1151 is plausible or capable of substantiation.  See 
Murphy, supra.  That is, the veteran must submit competent 
evidence that the alleged facial deformities were incurred as 
the result of VA treatment or the lack thereof.  38 U.S.C.A. 
§§ 1151, 5107(a).

Residuals of a tracheostomy:

The veteran contends that he has developed disabling 
residuals of an October 1993 tracheostomy which was performed 
during a period of VA hospitalization.  In particular, he 
reports symptomatology such as difficulty swallowing, muscle 
spasms in the area of the tracheostomy, and difficulty 
projecting his voice; the veteran attributes those symptoms 
to his October 1993 tracheostomy.

In considering the veteran's claim, the Board has carefully 
considered all of the evidence of record, with particular 
attention to the medical records which illustrate his 
physical condition prior to the October 1993 tracheostomy 
compared with those showing his condition thereafter.  

For example, medical records dated prior to the veteran's 
October 1993 tracheostomy show that he complained on several 
occasions of symptoms such as throat spasm, difficulty 
swallowing, etc.  For example, in February 1990, he reported 
pain in the left side of the throat in the area of the Adam's 
apple.  In May 1990, he reported chronic spasm in his throat.  
In June 1991, he complained of dysphagia, which he indicated 
was an old problem.  In April 1992, he again complained of 
spasm and aching in his throat.  

The medical records dated immediately after the veteran's 
October 1993 tracheostomy show that the site was healed well 
with no apparent complications; the veteran had no related 
complaints.  More recently, however, the veteran again began 
to complain of symptoms similar to those he reported prior to 
the October 1993 surgical procedure.  For example, in 
September 1996, he complained of trouble swallowing and 
projecting his voice.  In September 1997, he reported 
dysphagia and slurring of speech; no pathology was evident on 
physical examination.  The initial impression was chronic 
dysarthria, secondary to local trauma; a neurological 
consultation was recommended.  Several subsequent diagnostic 
procedures failed to reveal any pertinent pathology or 
neurological abnormality.  It was speculated that the 
veteran's symptoms could be secondary to local throat 
pathology, questionably irritation from tracheostomy scar, 
gastroesophageal reflux disease, or possibly myasthenia 
gravis. This evidence is sufficient to find the claim well-
grounded. 38 U.S.C.A. § 5107.

In light of the ambiguity regarding the etiology of the 
veteran's reported throat symptoms, the Board requested a VA 
medical opinion as to whether any additional disability was 
caused or chronically worsened by the October 1993 
tracheostomy.  As set forth above, in May 1999, after 
reviewing the claim folder and examining the veteran, the 
examiner unequivocally concluded that the veteran had no 
disabling pathology which was due to the October 1993 
tracheostomy.  In particular, the examiner noted that the 
tracheostomy had had no effect on the veteran's speech or 
swallowing.  He noted that a barium swallow test had been 
negative, that there was no weakness of the oropharyngeal 
muscle, no speech abnormality, and no tenderness of the 
surgical scar or other indication of functional impairment 
therefrom.  Finally, the examiner indicated that the 
veteran's complaints of muscle soreness were unrelated to the 
October 1993 tracheostomy.

The Board finds that the May 1999 medical opinion is far more 
probative than the previous medical evidence of record.  The 
May 1999 medical opinion is detailed, clearly based on a 
review of all of the evidence of record, and unequivocal.  On 
the other hand, the previous medical evidence of record 
possibly attributing the veteran's subjective complaints to a 
variety of causes, including local trauma from the 
tracheostomy, are more equivocal.  Moreover, these medical 
opinions show no indication that they were based on a review 
of the veteran's prior medical records.  

In view of the medical evidence of record showing complaints 
by the veteran of throat symptomatology both before and after 
the October 1993 tracheostomy, and in light of the highly 
probative May 1999 medical opinion to the effect that the 
veteran sustained no additional disability from the October 
1993 tracheostomy, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 for residuals of a 
tracheostomy.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Left shoulder disability

The veteran also claims that he has had problems with his 
left shoulder ever since he was hospitalized at a VA hospital 
for cancer surgery in December 1992.  He has repeatedly 
alleged that his shoulder was injured during his transfer 
from a gurney after surgery and associates his current left 
shoulder problems with the claimed injury.

In this case, the record confirms that the veteran underwent 
wide excision, down to the fascia, of malignant melanoma of 
the left shoulder in December 1992.  Post-surgical treatment 
records show that he was provided physical therapy aimed, in 
part, at increasing shoulder function and reducing his 
complaints of left shoulder pain.  Although there is no 
record the shoulder injury alleged by the veteran, in May 
1999, a VA examiner concluded that the veteran's left 
shoulder was "indeed made worse" in part by the melanoma 
surgery itself since the procedure was "fairly extensive."  
The record contains no other conflicting medical opinion 
attributing the veteran's left shoulder complaints to any 
other cause. Based on this medical opinion, the criteria for 
a well-grounded claim are satisfied. 38 U.S.C.A. § 5107.

Under the benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b), 
for the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the medical evidence set forth above, such a conclusion 
cannot be made in this case.  Thus, the veteran prevails in 
his claim for benefits pursuant to 38 U.S.C.A. § 1151 for a 
left shoulder disability.


III.  Service connection for carpal tunnel syndrome 
(originally claim as right arm and hand disability)

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1998). Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Moreover, where a service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice- connected disability, the veteran is 
entitled to service connection for that incremental increase 
in severity attributable to the service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the Board initially notes that the veteran's 
service medical records are entirely negative for complaints 
or findings of a right arm or hand disability, including 
carpal tunnel syndrome.  In addition, other than a faint, 
well-healed scar of the right thumb, the post-service medical 
evidence shows no indication of any right arm or hand 
disability (such as arthritis) within any applicable 
presumptive period or for many years after the veteran's 
separation from service.

More recent medical evidence, however, documents that the 
veteran complained on an occasional basis of symptoms such as 
pain, decreased sensation, and tingling in the right arm and 
hand since the early 1990's.  In May 1990 and November 1994, 
his symptoms were attributed to carpal tunnel syndrome; the 
diagnosis of carpal tunnel syndrome was confirmed by a March 
1998 EMG. No medical opinion or other competent medical 
evidence relating carpal tunnel syndrome to service or to any 
service-connected disability has not been presented. 
Accordingly, the Board finds that the claim for service 
connection for carpal tunnel syndrome is not well-grounded.  
38 U.S.C.A. § 5107. In reaching this decision, the Board 
notes that service-connection is currently in effect for 
residuals of a shell fragment wound of the right thumb. 


IV.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (1999).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Initially, the Board finds that the veteran's claims for 
increased ratings are well-grounded within the meaning of 38 
U.S.C.A. 5107. Because the claims are well grounded, VA has a 
duty to assist in the development of facts pertinent to those 
claims.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
veteran was afforded numerous VA medical examinations.  The 
Board finds that the examination reports contain sufficient 
information to rate the veteran's disabilities in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Thus, as the veteran has not 
identified any outstanding relevant evidence which may 
support his claims, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the veteran in developing the facts 
pertinent to his claims is required to comply with the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107(a).


Cervical strain with arthritis

As set forth above, the veteran's cervical strain with 
arthritis has been rated by the RO under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (1999).  For the period from July 12, 
1990 to June 27, 1991, the RO rated the veteran's disability 
as 10 percent disabling.  From June 28, 1991, his disability 
was rated as 20 percent disabling.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999), slight 
limitation of motion of the cervical spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
cervical spine warrants a 20 percent evaluation, and severe 
limitation of motion of the cervical spine warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1999).

In this case, the Board finds that none of the evidence of 
record indicates that, for the period from July 12, 1990 to 
June 27, 1991, the veteran's cervical spine disability was 
clinically characteristic of moderate limitation of motion of 
the cervical spine, which is required for a 20 percent 
evaluation under Diagnostic Code 5290.  For example, the 
treatment records dated from May 1990 to June 1991 document 
the veteran's complaints of neck pain.  X-ray examination in 
April 1991 was interpreted as showing moderate cervical spine 
arthritis.  However, none of this evidence describes moderate 
limitation of motion of the cervical spine.  In fact, 
physical examination showed that the veteran had no more than 
"mild" limitation of motion of the cervical spine during 
this period.  Thus, the Board finds that the criteria for a 
rating in excess of 10 percent for the veteran's cervical 
spine disability for the period from July 12, 1990 to June 
27, 1991, have not been met.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290.

In reaching this determination, the Board has considered the 
history of the veteran's cervical spine disability, its 
clinical manifestations, and the functional impairment which 
can be attributed to pain, weakness, and the like.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1996); 38 C.F.R. §§ 4.40, 
4.45, 4.59.  However, the medical evidence pertinent to this 
period reflects no findings of disuse atrophy or other 
objective indications of additional functional limitation 
that would support a finding that the veteran's cervical 
spine disability impaired the veteran to the extent that he 
had the equivalent of moderate limitation of motion, such 
that a 20 percent rating would be warranted for the period 
from July 12, 1990 to June 27, 1991.  

The Board has also considered whether a rating in excess of 
10 percent for the cervical spine disability for the period 
from July 12, 1990 to June 27, 1991 is warranted under an 
alternative Diagnostic Code.  However, the record does not 
show that the veteran's cervical spine disability involves 
intervertebral disc syndrome (Diagnostic Code 5293), 
residuals of a fractured cervical vertebra (Diagnostic Code 
5285), or ankylosis or complete bony fixation of the cervical 
spine (Diagnostic Codes 5286 and 5287).  Thus, these 
Diagnostic Codes are not applicable in this case.

Consideration has also been given to the possible application 
of the extraschedular evaluation provisions of 38 C.F.R. § 
3.321(b).  However, the evidence pertinent to the period from 
July 12, 1990 to June 27, 1991 does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  There has not been a demonstration of marked 
interference with employment specifically attributable to the 
service-connected cervical spine disability or frequent 
periods of hospitalization due to that disorder so as to 
render impractical the application of the regular schedular 
criteria.

As set forth above, effective June 27, 1991, the RO assigned 
a 20 percent rating for the veteran's cervical spine 
arthritis.  After carefully considering the evidence of 
record, the Board finds that a rating in excess of 20 percent 
is not warranted at any time from June 27, 1991.  

The preponderance of the evidence of record indicates that, 
for the period from June 27, 1991, the veteran's cervical 
spine disability was not clinically characteristic of severe 
limitation of motion of the cervical spine which is required 
for a 30 percent evaluation under Diagnostic Code 5290.  The 
clinical records dated from June 1991 document the veteran's 
complaints of neck pain and limited motion, but do not 
describe the extent of his limitation of motion as severe.  
For example, on VA medical examination in April 1992, the 
range of motion testing of the cervical spine showed rotation 
to 35 degrees and flexion and extension to 25 degrees.  On VA 
neurological examination conducted in November 1994, range of 
motion testing of the cervical spine showed flexion to 15 
degrees and extension to 5 degrees; the veteran claimed that 
he could not perform lateral flexion or rotation due to pain.  
However, on VA medical examination conducted one week later 
in November 1994, range of motion testing of the cervical 
spine showed forward flexion to 25 degrees, backwards 
extension to 20 degrees, lateral flexion to 20 degrees, 
bilaterally, and rotation to 15 degrees on the left and 20 
degrees on the left.  Likewise, subsequent examination in 
October 1997, showed only "slight" limitation of movement 
of the cervical spine; forward flexion was from zero to 30 
degrees, backwards extension was from zero to 25 degrees, 
lateral flexion was from zero to 30 degrees, and rotation was 
from zero to 40 degrees.  VA spine examination in May 1999 
showed range of motion of the cervical spine showed rotation 
to 30 degrees, flexion and extension to 30 degrees.  

Based on this evidence, the Board finds that a 30 percent 
rating based on severe limitation of motion of the cervical 
spine is not warranted.  Thus, the Board finds that the 
criteria for a rating in excess of 20 percent for the 
veteran's cervical spine disability from June 28, 1991, have 
not been met.  

In reaching this determination, the Board has considered the 
history of the veteran's cervical spine disability, the 
clinical manifestations of that disability, and the 
functional impairment which can be attributed to pain, 
weakness, and the like.  See DeLuca v. Brown, 8 Vet. App. 202 
(1996); 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the medical 
evidence pertinent to this period reflects no objective 
findings of disuse atrophy or other objective indications of 
additional functional limitation that would support a finding 
that the veteran's cervical spine disability impaired the 
veteran to the extent that he had the equivalent of severe 
limitation of motion, such that a 30 percent rating would be 
warranted.  The Board has considered the findings of the VA 
examiner in May 1999 to the effect that the veteran had 
"significant" functional limitations.  However, this 
conclusion pertained to functional effects of all of the 
veteran's musculoskeletal disabilities as a whole, for which 
he receives a combined 80 percent rating.  Without doubt, 
these disabilities produce significant functional impairment.  
However, the Board finds that this functional impairment is 
appropriately compensated.  There is simply no objective 
evidence to show that the veteran experiences additional 
functional limitation that would support a finding that the 
veteran's cervical spine disability warrants a 30 percent 
rating.  

The Board has also considered whether a rating in excess of 
20 percent for the cervical spine disability for the period 
from June 28, 1991 is warranted under an alternative 
Diagnostic Code.  However, the record does not show that the 
veteran's cervical spine disability involves intervertebral 
disc syndrome (Diagnostic Code 5293), residuals of a 
fractured cervical vertebra (Diagnostic Code 5285), or 
complete bony fixation or ankylosis of the cervical spine 
(Diagnostic Codes 5286 and 5287).  Thus, these Diagnostic 
Codes are not applicable in this case.

Consideration has also been given to the possible application 
of the extraschedular evaluation provisions of 38 C.F.R. § 
3.321(b).  However, the evidence pertinent to the period from 
June 28, 1991 does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  There has not been a 
demonstration of marked interference with employment 
specifically attributable to the service-connected cervical 
spine disability or frequent periods of hospitalization due 
to that disorder so as to render impractical the application 
of the regular schedular criteria.

In deciding the veteran's claim, the Board has also 
considered the Court's decision in Fenderson v. West, 12 Vet. 
App. 119 (1999) and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held that 
evidence to be considered usion that there 
was no actual variance in the severity of the veteran's 
service-connected cervical spine disability during the appeal 
period, beyond that which has already been shown.  
Accordingly, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
additional separate periods based on the facts found.

Since the preponderance of the evidence is against the claim 
for a rating in excess of 10 percent for the veteran's 
cervical spine disability, the benefit-of-the-doubt doctrine 
is not applicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Arthritis of the thoracic spine

The veteran's thoracic spine disability has been evaluated by 
the RO as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010-5291.  Diagnostic Code 5010 provides 
that arthritis, substantiated by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.

Limitation of motion of the dorsal segment of the spine is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5291 (1999).  
Under those criteria, slight limitation of motion of the 
dorsal segment of the spine warrants a noncompensable 
evaluation.  Moderate or severe limitation of motion of the 
dorsal segment of the spine warrants a 10 percent evaluation.  
This is the maximum rating available under this Diagnostic 
Code.  

In addition, there are other Diagnostic Codes that 
potentially relate to impairment of thoracic spine; the 
veteran is entitled to be rated under the Diagnostic Code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 5285 provides ratings for residuals of a 
vertebral fracture.  Residuals are rated at 100 percent if 
there is cord involvement and the veteran is bedridden or 
requiring long leg braces; residuals are rated at 60 percent 
if there is no cord involvement but there is abnormal 
mobility requiring neck brace (jury mast).  Residuals not 
fitting into the 100 or 60 percent categories are rated in 
accordance with definite limited motion or muscle spasm, with 
an additional 10 percent for demonstrable deformity of the 
vertebral body.  In this case, however, the record does not 
show that the veteran sustained a fracture of the thoracic 
vertebrae; thus, the Board finds that this provision is not 
for application.

The Board also notes that the rating code provides for a 30 
percent disability evaluation if there is evidence that the 
thoracic spine is ankylosed (bony fixation).  See 38 C.F.R. § 
4.71a, Diagnostic Code 5288 (1999).  However, this provision 
is not applicable as there has been no objective evidence of 
ankylosis.  Likewise, the Board finds that Diagnostic Code 
5293, pertaining to intervertebral disc syndrome, is not for 
application in the absence of evidence showing that the 
veteran's service connected thoracic spine disability 
includes intervertebral disc syndrome of the thoracic spine.

The Board also finds that the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 do not provide a basis on which to assign a 
rating in excess of 10 percent.  Because the veteran's 
thoracic spine disability is currently evaluated at the 
highest schedular rating available based upon limitation of 
motion, a higher rating under 38 C.F.R. §§ 4.40 and 4.45 is 
not warranted.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).  

The Board has also considered whether a higher rating would 
be warranted under 38 C.F.R. § 4.59, but finds that the 
veteran's symptomatology of pain and limited motion is 
already contemplated in the current 10 percent rating.  There 
is no credible evidence that he experiences additional 
symptoms to an extent that the criteria for a rating higher 
than 10 percent would be justified.  For example, in October 
1997, a VA examiner concluded that the only manifestation of 
the veteran's thoracic spine disability was arthritis with 
kyphosis on X-ray examination; he indicated that there were 
no symptoms separately attributable to the dorsal spine 
except for slight limitation of motion.  In sum, the Board 
finds no basis on which to assign a rating in excess of 10 
percent based on factors including pain and limited motion 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

With regard to 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
thoracic spine disability.  Accordingly, the Board will not 
consider referral for consideration of an extra-schedular 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Since the preponderance of the evidence is against the claim 
for a rating in excess of 10 percent for the veteran's 
thoracic spine disability, the benefit-of-the-doubt doctrine 
is not applicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Arthritis of the lumbar spine with weakness of the right leg 
and right foot

The veteran's lumbar spine disability is currently rated as 
40 percent disabling under Diagnostic Code 5293.  Under that 
provision, a 40 percent rating is assigned for severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief.  A maximum 60 percent rating is 
assigned for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  Id.  

After carefully reviewing the evidence of record, the Board 
concludes that the criteria for a rating in excess of 40 
percent have not been met.  Despite his subjective reports of 
radicular pain in the lower extremities, there is no 
persuasive evidence that he has pronounced lumbar 
intervertebral disc syndrome which is manifested by 
persistent symptoms compatible with sciatic neuropathy.

For example, on VA examinations in September 1991 and April 
1992, no muscle spasm was noted, straight leg raising was 
negative, and strength, reflexes, and sensation were intact.  
While mild spasms were noted over the lumbosacral spine in 
November 1994, his symptoms were attributed to chronic 
lumbosacral strain and arthritis; the examiner concluded that 
there was no radiculopathy present.  Likewise, on VA 
neurological examination in November 1995, the examiner 
indicated that despite the veteran's subjective complaints of 
radiculopathy, sensory findings had been grossly negative.  
On examination in October 1997, there was no demonstrable 
muscle spasm of the lumbar paravertebral muscles, no evidence 
of a foot drop, and pain sensation was normal in both lower 
extremities.  While a November 1997 VA outpatient treatment 
record shows a diagnosis of back pain with right lower 
extremity L5 sensory distribution, questionably spinal 
stenosis, a May 1999 neurological examiner concluded that the 
veteran did not exhibit lumbosacral radiculopathy, although 
there did seem to be a mild peripheral neuropathy.  

Based on the foregoing, the Board finds that the criteria for 
a 60 percent disability rating under Diagnostic Code 5293 
have not been met because the veteran's low back disability 
was not manifested by the type of pronounced neurological 
symptoms to support the highest evaluation of 60 percent 
under Diagnostic Code 5293.  

It is noted that VA's General Counsel has held that when a 
veteran has received less than the maximum under Diagnostic 
Code 5293 based upon symptomatology which includes limitation 
of motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40, 4.45, and 4.59 even 
though the rating corresponds to a maximum rating assignable 
under another Diagnostic Code pertaining to limitation of 
motion.  VA O.G.C. Prec. Op. No. 36-97.

In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  The 40 percent evaluation currently assigned is based 
on the veteran's complaints of severe symptoms, such as pain 
and limited motion.  The Board finds that the veteran has 
evidenced no additional manifestations not already 
contemplated, such as atrophy, swelling or deformity.  Based 
on the foregoing, the Board finds that a higher rating based 
on 38 C.F.R. §§ 4.40, 4.45, 4.59 is not warranted.

In addition, despite the veteran's contentions, he is not 
entitled to separate ratings for lumbar spine arthritis and 
degenerative disc disease as the symptomatology is 
overlapping, if not identical.  Esteban v. Brown, 6 Vet. App. 
259, 261- 62 (1994); see also VA O.G.C. Prec. Op. No. 36-97 
(Dec. 12, 1997) (providing that a veteran could not be rated 
under Diagnostic Code 5293 for intervertebral disc syndrome 
based upon limitation of motion, and also be rated under, for 
example, Diagnostic Code 5292, because to do so would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses).

The Board notes that there are other Diagnostic Codes which 
pertain to impairment of the lumbar spine; the veteran is 
entitled to be rated under the Diagnostic Code which allows 
the highest possible evaluation consistent with the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

As such, the Board has carefully considered these alternative 
provisions, but finds that they avail the veteran of no 
additional benefit.  For example, Diagnostic Code 5010 
provides that arthritis due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.  38 C.F.R. 
4.71a. Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
The criteria for evaluating limitation of motion of the 
lumbar spine are contained in Diagnostic Code 5292.  Under 
that Diagnostic Code, a maximum 40 percent rating is 
warranted for severe limitation of motion of the lumbar 
spine.  Thus, no higher rating is available to the veteran 
under these provisions.  Similarly, no higher rating is 
available under Diagnostic Code 5295, for severe lumbosacral 
strain.

The Board also notes that there is no objective medical 
evidence to establish that the veteran has sustained a lumbar 
fracture, has unfavorable ankylosis of the lumbar spine, or 
any other condition to establish that any other diagnostic 
code used to evaluate lumbar spine disability is applicable.  
See 38 C.F.R. 4.71a, Diagnostic Codes 5285-5287.

In short, the Board finds that the veteran is appropriately 
compensated for his service-connected lumbar spine disability 
by the currently-assigned 40 percent rating.  The Board 
concurs with the RO that there are no unusual or exceptional 
factors such as to warrant an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) (1) (1999).

Since the preponderance of the evidence is against the claim 
for a rating in excess of 40 percent for the veteran's lumbar 
spine disability, the benefit-of-the-doubt doctrine is not 
applicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Arthritis of the right knee

The veteran's right knee disability is currently evaluated at 
10 percent disabling under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5010, pertaining to arthritis.  As set 
forth above, arthritis is rated on the basis of limitation of 
motion of the specific joint or joints involved.  

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Evaluations for limitation of 
extension of the knee are assigned as follows:  extension 
limited to 10 degrees is 10 percent; extension limited to 15 
degrees is 20 percent; extension limited to 20 degrees is 30 
percent; extension limited to 30 degrees is 40 percent; and 
extension limited to 45 degrees is 50 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Normal range of motion of a 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (1999).

In the instant case, the medical evidence of record confirms 
X-ray evidence of right knee arthritis.  However, repeated VA 
medical examinations do not show that the veteran's right 
knee motion has been limited to the extent necessary to meet 
the criteria for a rating in excess of 10 percent.  For 
example, in April 1991 and November 1994, range of motion was 
from 20 to 120 degrees.  In November 1995, right knee flexion 
was to 45 degrees.  And in May 1999, active motion was from 
zero to 110 degrees, and passive motion to 120 or 125 
degrees.  These findings do not warrant a rating in excess of 
10 percent under the criteria based on limitation of 
extension or flexion.  38 C.F.R. § 4.71, Plate II, Diagnostic 
Codes 5260, 5261.

In addition, there are other Diagnostic Codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the Diagnostic Code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1999).  When there is evidence of 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Code 5258.  In this case, while the veteran reports 
pain and giving way, there has been absolutely no objective 
medical evidence of a dislocated semilunar cartilage with 
frequent episodes of locking or ankylosis of either knee.  
Thus, an evaluation in excess of 10 percent is not warranted 
under 38 C.F.R. § 4.71a, Codes 5256, 5258.

Diagnostic Code 5257 pertains to "other impairment of the 
knee."  Under those criteria, a 10 percent disability rating 
is warranted for slight impairment due to recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
rating contemplates a moderate degree of impairment, and a 
maximum 30 percent rating is warranted for severe impairment 
of the knee.  In this case, despite the veteran's subjective 
complaints, repeated VA medical examinations have 
consistently shown no objective indication of instability or 
subluxation.  In fact, on VA examinations conducted in April 
1992, November 1994, November 1995, and May 1999, the 
veteran's right knee was objectively stable with no sign of 
instability.  Thus, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5257.  

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 so long as the evaluation of 
knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); and VA O.G.C. Prec. Op. No. 9-98 (August 14, 1998), 
63 Fed. Reg. 56704 (1998).  In this case, however, there is 
no objective evidence of additional disability due to 
instability or subluxation; thus, a separate 10 percent 
rating is not warranted.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59 addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  However, given the right knee 
symptomatology delineated in the objective medical evidence 
of record, the Board finds that an additional "symbolic" 
range of motion loss for pain, excess fatigability, and 
decreased functional ability is not warranted.  The veteran's 
10 percent rating is based on limitation of flexion.  There 
is no credible evidence that additional factors, such as pain 
on use of the joint, restricts motion to such an extent that 
the criteria for a rating higher than 10 percent would be 
justified.  

With regard to 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
disability.  Accordingly, the Board will not consider 
referral for consideration of an extra-schedular rating.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding the veteran's claim, the Board has considered the 
Court's decision in Fenderson, supra, and whether he is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  However, 
the Board finds that the evidence supports the conclusion 
that there was no actual variance in the severity of the 
veteran's service-connected right knee disability during the 
appeal period.  Accordingly, the Board does not find evidence 
that the veteran's disability evaluation should be increased 
for any separate period based on the facts found during the 
appeal period.

Since the preponderance of the evidence is against the claim 
for a rating in excess of 10 percent for the veteran's right 
knee disability, the benefit-of-the-doubt doctrine is not 
applicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
residuals of a tracheostomy, treatment rendered by VA during 
hospitalization from October to November 1993, is denied.

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for a 
left shoulder disability as a result of VA hospitalization in 
December 1992, is granted.

Entitlement to service connection for carpal tunnel syndrome 
is granted.  

Entitlement to a rating in excess of 10 percent for cervical 
strain with arthritis for the period from July 12, 1990 to 
June 27, 1991, is denied. 

Entitlement to a rating in excess of 20 percent for cervical 
strain with arthritis from June 28, 1991, is denied. 

Entitlement to a rating in excess of 10 percent for arthritis 
of the dorsal spine is denied. 

Entitlement to a rating in excess of 40 percent for arthritis 
of the lumbar spine with weakness of the right leg and right 
foot is denied. 

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the right knee is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 


- 33 -


